COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: COPART, INC., COPART OF                     §            No. 08-18-00204-CV
  HOUSTON, INC., AND HOUSTON
  COPART SALVAGE AUTO                                §       AN ORIGINAL PROCEEDING
  AUCTIONS, LP,
                                                     §              IN MANDAMUS
                        Relators.
                                                     §

                                              §
                                            ORDER

       In this original proceeding, Relators are challenging an order entered by the Honorable

Luis Aguilar, former judge of the 243rd District Court of El Paso County, Texas, on November

13, 2018, in trial cause number 2017DCV4011, granting the Real Party in Interest’s motion to

permit pre-arbitration discovery. Judge Aguilar’s term ended on December 31, 2018, and this

original proceeding remains pending. The Honorable Selena Solis became judge of the 243rd

District Court on January 1, 2019.

       Rule 7.2(a) of the Texas Rules of Appellate Procedure provides for the automatic

substitution of a public officer’s successor as a party in an original proceeding. See TEX.R.APP.P.

7.2(a). On our own motion, we order that Judge Solis is substituted as the Respondent in this

original proceeding. The Clerk of the Court is directed to change the records for the case to reflect

that Judge Solis is substituted as the Respondent.

       Rule 7.2(b) additionally requires an appellate court to abate an original proceeding to allow

                                                 1
the successor to reconsider the original party’s decision. See TEX.R.APP.P. 7.2(b). On our own

motion, we abate this original proceeding for forty-five days to allow Judge Solis to reconsider the

order being challenged by Relators in this original proceeding. The stay order entered by this

Court on November 20, 2018 is lifted for the limited purpose of allowing Judge Solis to reconsider

the order challenged by Relators. Relators shall provide the Court with a certified or sworn copy

of any pertinent orders entered by Judge Solis. If necessary, Relators will be provided an

opportunity to file an amended mandamus petition and appendix.

       IT IS SO ORDERED this 12th day of April, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2